Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 9,828,556 to Rehm.
Regarding Claim 1, Rehm teaches a system for separating water, gas, and hydrocarbons from a mixed stream. (Rehm, col. 1, ln. 40-46). Rehm teaches a first separator configured to receive a first fluid having a gas, aqueous, and hydrocarbon phase, and suitable to separate at least a gas from the matrix. (Id., col. 1, ln. 55-63).  Rehm teaches a pressure reducer intermediate the first separator and a second separator. (Id., Fig. 2, elements 228, 230, and 224, col. 5, ln. 23-31).  Rehm teaches a second separator (224) downstream of the pressure reducer 230, and so is expected to be configured to operate at that pressure. (Id. at col. 5, ln. 27).  Rehm teaches that the second separator may be configured as a three phase separator having the functionality to remove an aqueous phase. (Rehm, col. 1, ln. 55-63, col. 5, ln. 3-22). Rehm teaches an indirect heater which is configured to heat the fourth fluid (effluent of the 
Regarding Claim 3, the third separator is a three phase separator suitable to separate an aqueous portion and a gas portion from a heated feed. (Id. at col. 5, ln. 55-64).
Regarding Claim 4, the indirect heater has a burner, a container for holding a liquid bath, and a fire tube partially extending through the container and connected to the burner, and a coil extending partially through the container. (Id. at col. 3, ln. 1-10). 
Regarding Claim 5, a pump is implied by the movement of pressure reduced fluid from the second separator into the indirect heater. (Id. at 35-50).  Because the pressure is noted as “near atmospheric,” and the apparatus is depicted as having a horizontal flow (thus, gravity feed is not possible), mechanical assistance is implied. (Id. at col. 6, ln. 56-col. 7, ln. 1).  This is particularly true where the pressure may be 0 psig, which is insufficient to overcome head pressure of the heater, by definition. 
Allowable Subject Matter
Claims 2 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  there is no teaching, suggestion, or motivation found in the prior art to modify the closest prior art, Rehm, such that the first separator is a three phase separator, and the second phase is a two-phase separator.  Such a modification would result in a second stream which has a very different makeup (it will contain an aqueous phase).  Contrast Rehm, which teaches an optional two-phase separation as the first separator, which will be expected to contain an enhanced emulsification at the oil/water interface, which is then .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 3,649,516 to Cole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK N MUELLER whose telephone number is (571)270-5913.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK N MUELLER/Primary Examiner, Art Unit 1772